                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA

MARKEL INSURANCE COMPANY,                        )
                                                 )
Plaintiff,                                       )
                                                 )
       v.                                        )
                                                 )     CASE NO.: 2:16-CV-220-HAB
UNITED EMERGENCY MEDICAL                         )
SERVICES, LLC, ABRAHAM A.                        )
NADERMOHAMMADI, and LILLIAN                      )
MARLENE RAU, as Personal                         )
Representative of the Estate of                  )
Decedent, CHESTER R. STOFKO,                     )
                                                 )
Defendants.                                      )
___________________________________              )
                                                 )
UNITED EMERGENCY MEDICAL                         )
SERVICES, LLC,                                   )
                                                 )
Third-Party Plaintiff,                           )
                                                 )
       v.                                        )
                                                 )
INSURANCE SERVICE CENTER, INC.                   )
n/k/a ARTHUR J. GALLAGHER & CO.,                 )
                                                 )
Third-Party Defendant.                           )
Defendants.                                      )
___________________________________              )
                                                 )
ERIE INSURANCE COMPANY,                          )
                                                 )
Intervener.                                      )

                                OPINION AND ORDER

       A chain of regrettable events has led to this litigation, which features five groups

of litigants with various competing and overlapping interests. On one side is Plaintiff
Markel Insurance Company (Markel). Markel seeks a declaration concerning insurance

coverage for an ambulance owned by its insured, Defendant United Emergency Medical

Services, LLC (United), who is part of the second category of litigant. This group also

includes United’s employee, Defendant Abraham A. Nadermohammadi. On January 2,

2016, Nadermohammadi was driving the ambulance when it was involved in a fatal

accident with a vehicle occupied by Chester R. Stofko.

       The third litigant group is Defendant Lillian Marlene Rau, as Personal

Representative of the Estate of Decedent, Chester R. Stofko (Rau). She filed a lawsuit in

state court against Nadermohammadi and United (the Rau Suit) to recover damages

related to the accident.

       The fourth group involved in this litigation is Third-Party Defendant Insurance

Service Center (ISC), who was brought into the litigation when United filed a Third-Party

Complaint alleging that, should a court determine that the Markel insurance policy does

not provide coverage to United for the accident of January 2, 2016, the lack of coverage is

due to ISC’s acts or omissions. United asserts that, even though it requested that ISC add

the ambulance to its coverage in place of another vehicle, ISC did not make the requested

change and procure the proper insurance coverage.

       Finally, the intervener, Erie Insurance Company, insured Chester R. Stofko for

underinsured/uninsured motorist coverage. Erie has an interest in the outcome of this

declaratory action regarding Markel’s coverage because this determination will impact

whether Erie affords underinsured/uninsured coverage.



                                                2
                               PROCEDRUAL BACKGROUND

       Markel is seeking judgment that, as a matter of law, it has no duty to indemnify

United or Nadermohammadi, and that it has no duty to defend with respect to the Rau

Suit [ECF No. 94]. Rau objects to Markel’s Motion and has filed a cross-motion for

summary judgment [ECF No. 114]. Rau argues that, under the facts of this case, Indiana

law permits the ambulance to be deemed covered under the policy, notwithstanding that

it was not formally listed in the policy. Rau submits that effective notice of a requested

policy change was given when United sent an email to ISC on March 30, 2015. The email

notified ISC that the ambulance was being placed back in service after being temporarily

removed from the policy to undergo repairs. United’s email asked that an ambulance

already listed in the policy be removed and that the repaired ambulance take its place.

The ambulance, however, was never added to the schedule of covered vehicles. In fact,

ISC disputes that it ever received the email. Rau maintains that, under Indiana’s Uniform

Electronic Transfer Act, an email is effective when received even if no one is aware of its

receipt.

       Rau also submits that equity demands that the Markel policy be reformed to cover

the ambulance because there was a mutual mistake. Finally, Rau contends that, even if

this Court determines that United failed to disclose that it wanted the ambulance

reinstated, such failure was unintentional and cannot result in a denial of coverage under

the policy’s “savings clause,” which provides that “any unintentional failure to disclose”

a material fact “will not result in a denial of coverage under this policy.”




                                                 3
       United also objects to Markel’s motion for summary judgment and filed a cross-

motion for summary judgment [ECF No. 116] against Markel. United submits that it

directed Markel to change the policy, through the March 30 email to its agent ISC, but

Markel failed to do so. Like Rau, United advances theories of policy reformation due to

mutual mistake, and extension of coverage through equity.

       ISC objects to Markel’s motion for summary judgment [ECF No. 117] and believes

that the Court should find coverage (although it has not filed a cross-motion). ISC relies,

not on notions of equity or reformation due to mutual mistake, but solely on the portion

of the Markel policy related to unintentional failures to disclose, which contains the

saving clause Rau referenced. Additionally, ISC opposes Rau’s Cross-Motion [ECF No.

121], but only to the extent that Rau’s designated evidence and argument bear on its

defense of the third-party claims United brought against ISC for failing to procure

insurance for the ambulance. ISC moves for summary judgment [ECF No. 122] against

United related to United’s Third-Party Complaint assertions that ISC committed

professional negligence.

       United opposes ISC’s Motion related to the third-party claims [ECF No. 130].1 Rau

also opposes ISC’s motion [ECF No. 131] and submit that, if the Court determines that




       1
           On the docket, ECF No. 130 is linked to ECF No. 122, ISC’s Motion for Summary Judgment.
However, ECF No. 130 is titled Defendant/Third-Party Plaintiff United Emergency Medical Services’
Reply (to Insurance Service Center, Inc.’s Response) in Support of Cross-Motion for Summary Judgment.
It specifically “incorporates each and every statement and argument put forth by Rau at [ECF No.] 127.”
(ECF No. 130 at 2.) Those statement and arguments largely concern the effect of United’s email to ISC,
and are intended to defeat Markel’s Motion for Summary Judgment and support judgment as a matter of
law in favor of coverage. United’s filing ends by requesting that the Court enter summary judgment in
favor of United on all counts, and against ISC and Markel.

                                                      4
Markel is not obligated to provide coverage for the ambulance, then it should determine

that ISC breached its duty to procure insurance coverage and deny ISC’s motion for

summary judgment on the third party claims United has brought against ISC.

       In summary, the following motions are pending: Plaintiff’s Motion for Summary

Judgment [ECF No. 94]; Rau’s Cross-Motion for Summary Judgment [ECF No. 114];

United Emergency Medical Services, LLC’s Cross-Motion for Summary Judgment [ECF

No. 116], and; Third Party Defendant Insurance Service Center, Inc.’s Motion for

Summary Judgment Against Third Party Plaintiff United Emergency Medical Services,

LLC [ECF No. 122]. Also pending is Rau’s Motion to Take Judicial Notice of Computer

Science Facts [ECF No. 115], and ISC’s Request for Oral Argument [ECF No. 129].

                                  STANDARD OF REVIEW

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The non-moving party must marshal and present the court

with evidence on which a reasonable jury could rely to find in their favor. Goodman v.

Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). A court must deny a motion for

summary judgment when the nonmoving party presents admissible evidence that creates

a genuine issue of material fact. Luster v. Ill. Dep’t of Corrs., 652 F.3d 726, 731 (7th Cir. 2011)

(citations omitted). A court’s role in deciding a motion for summary judgment “is not to

sift through the evidence, pondering the nuances and inconsistencies, and decide whom

to believe. The court has one task and one task only: to decide, based on the evidence of




                                                    5
record, whether there is any material dispute of fact that requires a trial.” Waldridge v.

Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

         Facts that are outcome determinative under the applicable law are material for

summary judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir.

1997). Although a bare contention that an issue of material fact exists is insufficient to

create a factual dispute, a court must construe all facts in a light most favorable to the

nonmoving party, view all reasonable inferences in that party’s favor, Bellaver v. Quanex

Corp., 200 F.3d 485, 491–92 (7th Cir. 2000), and avoid “the temptation to decide which

party’s version of the facts is more likely true,” Payne v. Pauley, 337 F.3d 767, 770 (7th Cir.

2003).

         The fact that cross-motions for summary judgment are pending does not alter the

standard. When evaluating each side’s motion, the court simply “construe[s] all

inferences in favor of the party against whom the motion under consideration is made.”

Metro. Life Ins. Co. v. Johnson, 297 F.3d 558, 561–62 (7th Cir. 2002) (quoting Hendricks-

Robinson v. Excel Corp., 154 F.3d 685, 692 (7th Cir. 1998)).

                                  STATEMENT OF FACTS2

         United is a limited liability company that runs a fleet of ambulances. Steven Pavek,

who served as United’s Administrative Director, was tasked with obtaining insurance for

the ambulances. Since about 2007, Pavek worked with Jack Rosen of ISC to procure

insurance. In insurance terminology, ISC is considered a producer for Markel. Although



         Additional facts crucial to resolution of the issues may be set forth in the analysis
         2

section of this Opinion and Order.

                                                     6
Pavek and Rosen worked together for many years prior to the January 2016 accident, they

only communicated by telephone and email, and routinely exchanged documents and

forms by email.

         United’s annual insurance renewal deadline was March 5. For the 2014–2015

policy period, Rosen sent an email to Pavek on January 29, 2014, reminding United of the

upcoming renewal. Rosen asked that the application be completed on or before February

12, 2014. Rosen directed Pavek to verify the vehicle schedule, stressing the importance of

listing “every operable bus on the policy.” (ECF No. 123-3 at 1.) Pavek responded ten

days later by email, asserting that he had left Rosen voice messages and emails with no

response, asking Rosen to get in touch with Pavek at his earliest convenience. (Id.)

According to Rosen, he did not receive any emails or calls from Pavek as claimed in the

email.

         On March 3, 2014, two days before the renewal deadline, Rosen called United and

spoke to Pavek, who told Rosen to work with United owner Jason Blankinship. During

this call, Rosen learned that Pavek was ill and this illness was the likely reason for

United’s delayed communications about renewal. On the morning of March 4, 2014,

Rosen emailed Pavek and Blankinship instructing them what paperwork was needed to

effectuate United’s renewal. Pavek responded by email with the required forms and

requested that coverage be bound for renewal.

         The next day, Pavek emailed Rosen to inquire whether he had received Pavek’s

March 4 email, including the signed documentation. Rosen’s response, thirty-eight

minutes later, was that he had not received United’s email with the signed forms.

                                                7
However, Rosen advised that he was able to renew coverage effective March 5, 2014,

without the documents, and that they could be forwarded at his convenience. Pavek

emailed a response to Rosen, explaining that he thought United’s email server was “not

pushing mail out sometimes.” (ECF No. 123-5 at 1.) Pavek acknowledged that he

suspected Rosen had not received the email, as Rosen would have indicated that he got

it. Rosen acknowledged Pavek’s email, indicated that he received what was needed to

renew United’s coverage, and reminded Pavek that United still needed to make the

premium payment.

       As the next renewal anniversary approached, Rosen again reached out to United

to begin the renewal process. Rosen emailed Pavek on January 30, 2015, asking that he

turn in United’s renewal paperwork by February 9, 2015. Rosen did not receive a

response from Pavek by February 9, 2015, so he called Pavek to determine if United was

going to provide renewal information. On February 10, 2015, Pavek emailed that he

would have United’s paperwork to Rosen by the end of the day.

       When Rosen did not receive United’s renewal paperwork on February 10, 2015,

Rosen followed up with an email on February 13, 2015. On February 23, Pavek indicated

that he was resending the materials, and thought United was “having email issues again”

as he had “sent this twice.” (ECF No. 123-8 at 1.) Pavek wrote, “If I do not get a reply by

the end of Business day I will call to confirm and fax instead. Please let me know you

received it.” (Id.)

       On February 27, 2015, still during the renewal process, Pavek emailed Rosen about

insurance changes. Specifically, he identified two trucks with motor issues. He thought

                                                8
that “Truck 1” identified as a 1999 Chevy C3500 with VIN # 1GBJC34J2XFO97228 was

“permanently done” and should be removed. (ECF No. 114-2 at 69.) With respect to a

second ambulance, “Truck 2” Pavek asserted that he did not know if it was salvageable.

He asked that Truck 2, identified as a 2003 Ford E-350 with VIN# 1FDSS34F32HA74497

(Ford #4497) be removed. He advised, “This unit is the unit I am unsure of viability

moving forward but it will [be] some time before I do, say at least 60 days + repair time.”

(Id.) Ford #4497 is the ambulance that was involved in the January 2016 accident. Pavek’s

email also identified a third ambulance that United wanted to add to the Policy.

       Rosen forwarded Pavek’s email about removing Truck 1 and Truck 2 and adding

the third vehicle to ISC’s Gladys Jara. The accompanying message read: “United will be

renewing their program. Please see below for changes that we will be making on their

program Monday.” (ECF No. 114-2 at 69.) On March 3, 2015, Jara sent an email to Markel

asking that it bind coverage effective March 5, 2015, with the changes identified in

Pavek’s February 27 email: the removal of two vehicles, including the Ford #4497, and

the addition of another vehicle.

       Markel renewed United’s coverage for the 2015-2016 policy year under policy

number MTA70000847-02, effective from March 5, 2015, to March 5, 2016 (the Policy).

When the Policy was issued, the following five autos were listed in the Business Auto

Declarations section in Item Three of the Policy:




                                                9
As requested by United in Pavek’s February 27, 2015, email, the schedule of vehicles did

not contain the Ford #4497. However, when ISC sent auto ID cards for the renewal to

Pavek’s email, it included a card for the Ford #4497 in addition to the other five vehicles

listed in the Policy.

       On March 30, 2015, Pavek emailed Rosen, and copied Blankinship, requesting that

the Ford #4497 be put back on the Policy, and that the 1994 Ford that was listed on the

Policy be removed. Pavek did not confirm Rosen’s receipt of the email or otherwise

follow-up regarding the request.

       On January 2, 2016, an ambulance owned by United and driven by

Nadermohammadi struck a vehicle occupied by Stofko. According to the police report

generated by the responding officer, the ambulance operated by Nadermohammadi at

the time of the automobile collision was a 2002 Ford Econoline E350, VIN Number

1FDSS34F32HA74497, i.e., the Ford #4497.

       After the accident, Blankinship located the March 30, 2015, email. By this time, it

had become apparent that the Ford #4497 had not been put back on the Policy and that

Rosen was asserting that he had not received any instruction from Pavek regarding the

Ford #4497 subsequent to the February 27 correspondence asking that it be removed from

the Policy at renewal. On January 4, 2016, Blankinship forwarded the email to Pavek, who


                                               10
forwarded it to Rosen at ISC. Pavek explained to Rosen that he had worked with United’s

mail host, Google, to restore all the emails in their domain name, which allowed United

to locate messages going back seven years. Pavek admitted that he had not been able to

locate any reply from Rosen with respect to the March 30 email.

      The email that Pavek forwarded to Rosen was formatted as follows:

      From: Steven Pavek [mailto:s.pavek@unitedems.com]
      Sent: Monday, March 30, 2015 5:49 PM
      To:

      '
      Jack Rosen

      ' CC: 'Jason Blankinship'

      Subject: Re: Ambulance Change

      Jack,

      Also before I forget we took a truck off the policy a few months ago for a
      transmission issue that was down for a few months. I’m sure you recall this,
      I know Thomco doesn’t like us to add & remove units like musical chairs.
      However this truck I have just been informed passed inspection so it can be
      pressed back into service. The back truck that old 1994 that we added at
      renewal. Let take that off as it will be removed from service. It will still be
      plated and certified as a back up unit but removed from service with
      supplies and stock there is no need to insure it.

      So remove 1994 E-350 VIN 1FDJS34M4RHB34050

      And put back on the truck that we took off which is.

      2003 E-350 VIN #1FSS34F32HA74497

      I can just write int in on the state form and hopefully they wont have a
      problem with it.

      Steven Pavek
      Partner / Executive Director

                                               11
(ECF No. 116-7 at 1 (errors in original).) Pavek also testified that the March 30 email

appeared in his sent mail folder. During the discovery conducted in this litigation, a copy

of the March 30, 2015, email was provided that did not identify Blankinship as a cc’d

recipient. Rather, it showed Pavek sending Blankinship a copy of the email sometime

after its original transmission. (ECF No. 118-1 at 2.) According to Rosen, the first time he

saw the March 30 email was when Pavek forwarded it to him in January 2016, after the

accident.

       On past occasions when United had emailed ISC to add or remove vehicles from

Markel’s policy, United received an endorsement from Markel to reflect the changes. No

endorsement was sent to United showing the changes requested in the March 30 email.

The Policy contemplated the ability to make changes to the Policy as follows:

       This policy contains all the agreements between you and us concerning the
       insurance afforded. The first Named Insured shown in the Declarations is
       authorized to make changes in the terms of this policy with our consent.
       This policy’s terms can be amended or waived only by endorsement issued
       by us and made a part of this policy.

(ECF No. 19-1 at 19.) United was the Named Insured. However, to initiate changes, the

producer (ISC) was required to send a written request to Markel. The request would then

be placed in Markel’s underwriting file. As the producer, ISC did not have any authority

to bind coverage.

       An endorsement added the following condition to the Markel Policy: “Notice

given by or on behalf of the insured to any of our authorized agents in Indiana, with

particulars sufficient to identify the insured, shall be considered to be notice to us.” (ECF

No. 19-1 at 24.)

                                                12
                                       ANALYSIS

       In moving for summary judgment, Markel designates evidence to show that the

Policy that was in effect on January 2, 2016, did not list the Ford #4497 in the schedule of

covered autos. It is undisputed that the Policy provided “Symbol 7” coverage, which

meant that autos covered were “[o]nly those ‘autos’ described in Item Three of

Declarations for which a premium charge is shown.” (ECF No. 19-1 at 11, 27.) Markel

had not issued any endorsement that made changes to the autos that were covered when

the Policy was renewed in March 2015.

       Rau, United, and ISC all submit that this is not the end of the inquiry, but for

different reasons.

A.     ISC & Rau-Unintentional Failure to Disclose Hazards

       According to ISC and Rau, the Ford #4497 should be covered by operation of a

provision of the Policy titled “Unintentional Failure to Disclose Hazards.” The provision

was contained in a Medical Transport Commercial Automobile Extension, and provided:

       Paragraph B.2. Concealment, Misrepresentation or Fraud of SECTION
       IV- BUSINESS AUTO CONDITIONS is replaced by the following:

       2. Concealment, Misrepresentation or Fraud

       This policy is void in any case of fraud by you at any time as it relates to
       this policy. It is also void if you or any other “insured,” at any time,
       intentionally conceal or misrepresent a fact concerning:

         a. This policy;
         b. The covered ‘auto’;
         c. Your interest in the covered ‘auto’; or
         d. A claim under this policy.




                                                13
         Any unintentional failure to disclose or misrepresentation of a material fact
         at any time by you or any other “insured” will not result in a denial of
         coverage under the policy because of such concealment or
         misrepresentation.

(ECF No. 19-1 at 62.) ISC and Rau refer to the last paragraph of this provision as a

“savings clause.”

         ISC and Rau argue that any failure by United to disclose the Ford #4497 as a

scheduled auto was unintentional. Moreover, the replacement of the Ford #4497 with

another vehicle would have maintained five vehicles on the covered auto list, and Markel

would have collected the same premium. Accordingly, under the terms of the savings

clause, United’s unintentional failure to disclose a material fact cannot be a reason to deny

coverage.

         Markel counters that it is not attempting to void the Policy or deny coverage due

to any concealment or misrepresentation of a material fact, but because the Ford #4497 is

not listed in the Business Auto Declaration as a covered auto. Further, none of United’s

actions amended the Policy or otherwise met the requirements for the formation of a

contract. Markel argues that the Court cannot “save” coverage that does not otherwise

exist.

         “Contracts of insurance are governed by the same rules of construction as other

contracts.” Colonial Penn Ins. Co. v. Guzorek, 690 N.E.2d 664, 667 (Ind. 1997) (first citing

Eli Lilly & Co. v. Home Ins. Co., 482 N.E.2d 467, 470 (Ind. 1985); then citing Shedd v. Auto.

Ins. Co., 196 N.E. 227, 230 (1935)). Insurance contracts “must be construed as a whole,”

which “requires reading beyond isolated phrases.” Weidman v. Erie Ins. Grp., 745 N.E.2d


                                                 14
292, 297 (Ind. Ct. App. 2001). Although ambiguities are construed in favor of the insured,

clear and unambiguous policy language must be given its ordinary meaning. Eli Lilly, 482

N.E.2d at 470. An ambiguity exists where the provision is susceptible to more than one

reasonable interpretation. Id.

       ISC and Rau argue that the Policy is written broadly so that it applies to “any

unintentional failure to disclose . . . at any time.” Thus, failure to disclose that the Ford

#4497 was to be added to the Policy’s list of covered autos, in replacement of another

covered auto, is not a reason to deny coverage. The Court finds that ISC’s and Rau’s

interpretation improperly relies on isolated phrases in the Policy without reference to the

contract as a whole.

       The Court assumes, for purposes of summary judgment, that United intended to

change the Policy and that the failure to accomplish the task was unintentional. However,

the Court cannot find, under the language of the Policy, that this unintentional failure

creates coverage that would not otherwise exist. The Policy stated that any changes to the

terms of the Policy required Markel’s “consent.” (ECF No. 19-1 at 19.) Further, it provided

that “the policy’s terms can be amended or waived only by endorsement issued by us

and made a part of this policy.” (Id.) Regardless of where the breakdown in

communication occurred, there is no dispute that the producer did not make a change

request in writing and that Markel did not consent to any change. Under the plain

language of the contract, no changes to the Policy to add coverage for the Ford #4497

were made.



                                                15
       Thus, to find coverage, the Court would have to find that the provision regarding

misrepresentations overrides the other provisions of the Policy or that there is some

ambiguity created by the Policy, which would be construed in favor of the insured.

Neither is true. The provision unambiguously refers to a failure to disclose or a

misrepresentation that cannot form the basis of a denial of coverage. Under this

provision, had United’s intent to add the Ford #4497 been communicated to Markel, and

the change accepted through an endorsement, an unintentional misrepresentation

regarding the vehicle would not have been grounds to deny coverage. Here, no

misrepresentations were made to Markel about the Ford #4497. United did not fail to

disclose any material facts about the Ford #4497 in the March 30 email, and Markel is not

relying on such concealment or misrepresentation as grounds to deny coverage.

Accordingly, the provision titled “Unintentional Failure to Disclose Hazards” was not

triggered.

       If the interpretation advanced by United and Rau is correct, then there would be

no practical difference between the circumstances of this case and the circumstance where

the insured had intended to request a coverage change, and even had an internal memo

to back up the claimed intent, but (unintentionally) forgot to make the request. To find

coverage under that scenario would run counter to black letter law: It is a well-settled

principle of Indiana law that courts “may not rewrite an insurance contract.” Keckler v.

Meridian Sec. Ins. Co., 967 N.E.2d 18, 28 (Ind. Ct. App. 2012) (quoting Bowen v. Monroe

Guar. Ins. Co., 758 N.E.2d 976, 980 (Ind. Ct. App. 2001)). “The power to interpret insurance



                                                16
policies does not extend to changing their terms.” Id. (citing Gregg v. Cooper, 812 N.E.2d

210, 215 (Ind. Ct. App. 2004)).

       For these reasons, the Court finds that the provision related to unintentional

misrepresentations does not require that Markel provide coverage for the Ford #4497.

B.     United and Rau—Reformation and Equity

       1.     Reformation

       United and Rau argue that the Policy should be reformed to provide coverage for

the Ford #4497 due to mutual mistake. Markel does not agree that there was a mutual

mistake or a meeting of the minds.

       In Indiana, courts may reform written documents where there is “a mutual

mistake—meaning there has been a meeting of the minds, an agreement actually entered

into, but the document in its written form does not express what the parties actually

intended.” Monroe Guar. Ins. Co. v. Langreck, 816 N.E.2d 485, 490 (Ind. Ct. App. 2004); see

also Plumlee v. Monroe Guar. Ins. Co., 655 N.E.2d 350, 356 (Ind. Ct. App. 1995) (“The

primary purpose of reformation is to effectuate the common intentions of the parties to

the instrument which were incorrectly reduced to writing.”) (citing Pearson v. Winfield,

313 N.E.2d 95, 99 (Ind. Ct. App. 1974)). Reformation is not available where there has been

no meeting of the minds because reforming a contract in favor of one party contrary to

the intent of the other party is the impermissible rewriting of a new or different contract.

Plumlee, 655 N.E. 2d at 356.

       Rau asserts that the parties had a meeting of the minds:




                                                17
       ISC knew of UEMS’ intent to put the Ford #4497 back on the policy. UEMS’
       February 27, 2015, email to ISC revealed UEMS’ intent to take the Ford
       #4497 off the policy for 60 days while being repaired and then to put it back
       on the policy. Thus, ISC, as MIC’s agent, had shared knowledge of that
       intent and knew the Ford #4497 vehicle information, but failed to follow
       through with putting it back on the policy either by UEMS’ direct request
       on March 30 via email, or by the end of the 60-day period, which would
       have been April 28, 2015.

(Rau’s Resp. and Cross-Mot. 17, ECF No. 114.) The February 27, 2015, email is central to

Rau’s assertions that the parties had a meeting of the minds. The Court, having

considered the February 27 email, finds that it does not express an intention to put the

Ford #4497 on the Policy after a designated period of time.

       Rau characterizes the email as an understanding that the Ford #4497 would only

be removed from the schedule of covered vehicles for sixty days. The wording of the

email belies this interpretation. Pavek’s email identified two trucks with motor issues.

Pavek asserted that he did not know if the Ford #4497 was “salvageable.” He asked that

Truck 2 be removed, and advised, “This unit is the unit I am unsure of viability moving

forward but it will [be] some time before I do, say at least 60 days + repair time.” This, of

course, was not a request to automatically put the Ford #4497 back on the Policy in sixty

days. Pavek did not even know if the vehicle was salvageable. He thought it would be at

least sixty days before he could even determine the vehicle’s status.

       For its part, United argues that there was a mutual mistake because United

mistakenly thought that Markel would “do as directed” and that the Ford #4497 was

properly insured, and Markel mistakenly failed to add the Ford #4497 to the Policy or to

notify United that the Ford #4497 would not be a covered auto. (United Resp. and Cross-


                                                18
Mot. 11, ECF No. 116.) Putting aside the obvious fact that this does not describe a mutual

mistake, or a meeting of the minds, nothing in the Policy required Markel to do as United

directed. As stated above, any changes required Markel’s consent. So if United believed

that all it had to do to change its existing coverage was email ISC, and Markel would be

compelled to consent to the change, the mistake was theirs alone.

       Reformation is an extreme equitable remedy used to relieve the parties of mutual

mistake or fraud. Estate of Reasor v. Putnam Cty., 635 N.E.2d 153 (Ind. 1994). The evidence

does not establish that the true intentions of both parties was to insure the Ford #4497.

To find otherwise would be to rewrite the contract in a way Markel never intended when

it provided “Symbol 7” coverage.

       2.     Equitable Relief

       United and Rau assert that coverage must be extended as a matter of equity.

United argues that it consistently paid premiums to insure five ambulances, and at no

time had more than five ambulances on the road. Further, it followed the procedures

required of it when it gave notice to ISC.

       Rau similarly contends that United properly sent the March 30 email to effectuate

coverage. The changes United requested would not have caused any increase in

premiums or resulted in any increased risk exposure for Markel. Further, given the

history of their dealings, United had no reason to doubt that ISC and Markel would make

the requested policy change. United further had no reason to believe that Rosen had not

received Pavek’s March 30 email. Accordingly, it was through no fault of the insured that

the requested policy change was not effectuated.

                                               19
       Rau cites State Farm Mutual Automobile Insurance Co. v. Oss, 468 N.E.2d 439, 442 (Ill.

App. Ct. 1984), for the proposition that coverage should not be denied when an insured

is not at fault for a contemplated contract not being effectuated. Although the principle

may be accurate, the facts of that case established that “the creation of a written contract

of insurance was contemplated by the parties” because they first had an oral contract. Id.

(finding that where an oral contract of insurance existed, insurance company could not

deny coverage when company failed to properly process request so that plaintiff did not

receive the application). Thus, in Oss, the required elements for formation of a contract

existed. It simply had not been reduced to writing.

       Here, regardless of whether Markel would have changed the Policy, it did not

actually agree to. It is undisputed that (1) ISC did not have authority to bind coverage,

and; (2) United received no response to its request. A one-sided inquiry does not form a

contract. See, e.g., Hinkel v. Sataria Distrib. & Packaging, Inc., 920 N.E.2d 766, 770 (Ind. Ct.

App. 2010) (“The modification of a contract, since it is also a contract, requires all the

requisite elements of a contract.”) (quoting Hamlin v. Steward, 622 N.E.2d 535, 539 (Ind.

Ct. App. 1993)). The Policy unambiguously provided that autos covered were “[o]nly

those ‘autos’ described in Item Three of Declarations for which a premium charge is

shown.” (ECF No. 19-1 at 11, 27.) Thus, the premiums charged were for those specific

vehicles, and no others. That Markel may not have charged additional premiums had it

issued an endorsement removing the 1994 Ford and adding Ford #4497, does not change

the nature of the coverage the parties specifically contemplated and contracted for.



                                                  20
       In arguing, as they do to support their claim of equitable relief, that United did

nothing wrong, the parties largely ignore whether Markel did anything wrong. “Estoppel

is an equitable doctrine designed to prohibit an injustice that would occur without its

application.” Little v. Progressive Ins., 783 N.E.2d 307, 315 (Ind. Ct. App. 2003) (citing Levin

v. Levin, 645 N.E.2d 601, 604 (Ind. 1994)). To assert equitable estoppel against an insurer,

“the conduct of the insurer must be of a sufficient affirmative character to prevent inquiry

or to elude investigation or to mislead and hinder.” Paramo v. Edwards, 563 N.E.2d 595,

599 (Ind. 1990); see also Little, 783 N.E.2d at 315. Indiana adheres to the general rule that

the doctrine of estoppel is not available to create or extend the scope of coverage of an

insurance contract. Employers Ins. of Wausau v. Recticel Foam Corp., 716 N.E.2d 1015, 1028

(Ind. Ct. App. 1999).; see also Little, 783 N.E.2d at 316 (noting that “application of the

doctrine of estoppel is not intended to create new rights” but to “preserve rights that one

party already had”). Consequently, while an insurer’s conduct can waive provisions of

an existing policy, equitable estoppel cannot extend coverage that does not exist. Little,

783 N.E. 2d at 316 (citing Egnatz v. Med. Protective Co., 581 N.E.2d 438, 441–42 (Ind. Ct.

App. 1991)).

       The Court finds that the analysis in Little is instructive to this case. In Little, the

insurer denied uninsured motorist coverage to a driver named on the insurance policy

because the policy owner had rejected uninsured motorist coverage when he obtained

the policy. 783 N.E.2d at 309. The named driver argued that adding her to the policy was

akin to the issuance of a new policy that required the insurer to once again offer

uninsured motorist coverage. The named driver argued that, by sending a form for the

                                                  21
policy holder to reject uninsured motorist coverage along with the letter indicating that

the named driver had been added to the policy, the insurer’s actions were sufficient to

lead her to believe that uninsured motorist coverage was being provided to her. Id. at 314.

       Although noting that equitable estoppel “is not limited to circumstances in which

an actual false representation or concealment of existing material fact occurred,” id. at

315, the court nonetheless held that equitable estoppel was not available to the named

driver. Whether conduct rises to the level sufficient to justify the application of equitable

estoppel depends on the facts and circumstances of that particular case. Id. “If two parties

‘stand mentally on equal footing, and in no fiduciary relation,’ we will not protect a

person who failed to exercise common sense and judgment.” Id. (quoting Paramo, 563

N.E.2d at 599). The court acknowledged that combining the rejection form and the

declarations page in the same mailing “may have caused some confusion,” but thought

“it should have led to further inquiry . . . rather than prohibiting further inquiry.” Id. If

the named driver had read the forms that had been sent to her, she would have been

aware that she was not receiving uninsured motorist coverage. Finding that the insurer

did not mislead or prevent inquiry, and that instead the named driver failed to exercise

her common sense, the court held that equitable estoppel was not available based on all

of the facts and circumstances of that particular case. Id. at 316.

       Here, Rau and United do not point to any conduct of Markel that prevented

inquiry, eluded investigation, or mislead and hindered United in any way. See Little, 783

N.E.2d at 315; Paramo, 563 N.E.2d at 599. Although the Policy stated that notice to its agent

would be considered notice to Markel, that referred only to how the insured could

                                                 22
communicate. It changed nothing concerning ISC’s inability to bind coverage. Nor did it

alter what kind of response was necessary to effectuate any change the notice requested.

The provision of the Policy referring to changes unambiguously required Markel’s

consent. There is nothing misleading about that provision. Nor was the type of coverage

misleading. It was plainly set forth in the Policy and Pavek acknowledged in his email to

Rosen that he was aware that the insurer did not like United to add and remove units

“like musical chairs.”

       United assumed that its March 30 email to ISC was adequate notice to Markel that

United wanted to add the Ford #4497 to the Policy. That may have been an appropriate

assumption in a vacuum, but it ignores the entirety of the facts and circumstances of the

case. No action by Markel or language in the Policy suggested that further inquiry or

confirmation was not reasonably required when United did not hear from ISC or receive

an endorsement in response to its notice. United’s decision not to confirm coverage,

whatever its genesis, was wholly unrelated to Markel’s conduct. Equity does not require

that Markel be estopped from denying coverage.

C.     The March 30, 2015, Email

       Rau, United, and ISC all present argument regarding the impact of the March 30

email. Rau asserts that the Court should find, as a matter of law, that United sent the

March 30, 2015, email to Rosen at ISC, and that it is more likely than not that Rosen

received it. United likewise asserts that it should be determined, as a matter of law, that

United properly directed that Markel list the Ford #4497 on the Policy when it emailed

ISC. ISC’s position is that if the March 30, 2015, email was sent, it did not reach Rosen or

                                                23
ISC. Additionally, United did nothing to confirm that coverage was bound on that

vehicle.

       The Court finds that the facts surrounding the March 30, 2015, email are genuinely

disputed. Pavek claims that he sent the email. Rosen asserts that he did not receive it.

These two claims are not necessarily inconsistent, but there is a dispute as to what

happened to the email after Pavek pushed “send.” According to Pavek, he did not receive

a delivery failure message letting him know that the email had not been received by its

intended recipient. But Pavek had, in the past, sent emails that Rosen had no record of

receiving, and Pavek did not claim to receive delivery error messages for these emails

either. Rather, he thought they were getting hung up in ISC’s email server.

       Post-accident, Pavek forwarded the email that Blankinship, the purported internal

cc recipient, located. When Pavek forwarded the email to Rosen, he admitted that he

could not locate a reply to his original email. United produced two copies of the email

during discovery. One, which was contained in the post-accident email Pavek sent to

Rosen, showed that Blankinship had been copied on the email. In fact, it was Blankinship

who located the email and sent it to Pavek. A second copy had no markings showing

Blankinship as a cc recipient. Rather, it appeared to be sent to Blankinship later.




                                                24
(See ECF No. 118-1 at 2.) Markel hired an expert to conduct a forensic search of United’s

email system, but the oldest email in the account, as of May 18, 2018, was from May 15,

2016. Accordingly, he could not determine the existence, or the content, of an email from

March 30, 2015.

       Rau has offered information (See Rau’s Motion to Take Judicial Notice of

Computer Science Facts, ECF No. 115), describing how emails are typically created and

delivered. This general information does little to establish what happened in this

particular case in light of the facts set forth above. For example, although delivery failure

messages are typically generated when an error in the delivery process has occurred, the


                                                25
facts of this case suggest that previous emails from United had not been received by

Rosen, yet no such bounce messages were generated in those instances either.

       Rau and United also rely on Indiana’s Uniform Electronic Transactions Act

(UETA) to argue that the Court should find that United sent the March 30, 2015, email.

See Ind. Code § 26-2-8-101 et al. Indiana’s UETA provides the following regarding when

an electronic record, including an email, is considered sent:

       (a) Unless otherwise agreed between the sender and the recipient, an
       electronic record is sent when the information is addressed or otherwise
       directed properly to the recipient and either:
           (1) enters an information processing system outside the control of
           the sender or of a person that sent the electronic record on behalf of
           the sender; or
           (2) enters a region of an information processing system that is
           under the control of the recipient.

Ind. Code § 26-2-8-114(a). The statute provides the following regarding receipt:

       (b) Unless otherwise agreed between the sender and the recipient, an
       electronic record is received when:
           (1) it enters an information processing system that the recipient has
           designated or uses for the purpose of receiving electronic records
           or information of the type sent from which the recipient is able to
           retrieve the electronic record; and
           (2) the electronic record is in a form capable of being processed by
           that system.

Ind. Code § 26-2-8-114(b).

       United and Rau have submitted some evidence that the March 30 email was sent.

Pavek testified that he sent the email and did not receive a delivery error message. Pavek

also testified that he found a copy of the email in his sent mail folder. The record contains

a copy of the March 30 email that Pavek forwarded to Rosen after the accident, purporting

to be first forwarded from Blankinship to Pavek. However, this evidence does not

                                                26
conclusively establish that the email was, in fact, sent as that term is defined in the UETA.

Further, ISC has designated evidence that a jury could rely on to conclude that the March

30 email, even if it was sent, was not received. But ISC’s lack of receipt is not entirely

without evidentiary challenge. Pavek’s testimony that he was able to locate it in his sent

folder, and that he never received an error message are facts that a jury could consider.

Additionally, the cc recipient also located the email. On the other hand, because

Blankinship was a United recipient his receipt may not be proof that the email “entered

an information processing system that the recipient has designated or uses for the

purpose of receiving” emails. Ind. Code § 26-2-8-114(b)(1).

       As stated above, a court’s role in deciding a motion for summary judgment “is not

to sift through the evidence, pondering the nuances and inconsistencies, and decide

whom to believe. The court has one task and one task only: to decide, based on the

evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge, 24 F.3d at 920. The Court finds that questions of fact remain whether Pavek

attempted to send an email on March 30, 2015, whether the email left United’s server, and

whether ISC received it. As will be discussed in the next section, those issues of fact

preclude summary judgment on the third-party claims.

D.     Third-Party Claims

       United’s Third-Party Complaint against ISC sets forth a claim for breach of

contract and negligent performance of duties related to the procurement of insurance for

the Ford #4497. ISC argues that it is entitled to summary judgment because there was no

meeting of the minds as United did not follow-up on the March 30, 2015, email.

                                                27
       “All insurance agents who undertake to procure coverage owe their clients a

general duty of reasonable care and skill in obtaining insurance and following their

clients’ instructions.” Ind. Restorative Dentistry, P.C. v. Laven Ins. Agency, Inc., 27 N.E.3d

260, 264 (Ind. 2015) (citing Filip v. Block, 879 N.E.2d 1076, 1085 (Ind. 2008)). An insured

may allege a breach of the duty to procure as either a claim for negligence or a breach of

contract. Id. Once an agreement is established under either theory, the duty to procure is

the same. Id. at 268.

       “The question of agency for the insured must be determined from all the facts and

circumstances of the case, together with the conduct of the parties and the

communications between them.” Stockberger v. Meridian Mut. Ins. Co., 395 N.E.2d 1272,

1279 (Ind. Ct. App. 1979). Here, the Court cannot agree with ISC that, taking the facts

most favorable to United, there was no meeting of the minds. For purposes of ISC’s

summary judgment motion, the Court must assume that ISC received United’s email, at

least as the term receipt is defined under Indiana’s UETA. The email provided the

information that would have been sufficient for ISC to submit a written request to Markel

for a change in the Policy. The parties had previously added and removed vehicles using

the same information communicated via the same method.

       United argues that ISC was required to confirm that coverage had been bound,

and cites to Stockberger. However, Stockberger does not stand for the proposition that an

implied contract to procure insurance cannot arise where the insured does not confirm

coverage. In Stockberger, the plaintiff “was aware that he had not provided [the agent]

with specific information to effectuate a transfer” of coverage based on their coffee shop

                                                 28
conversation. 395 N.E.2d at 1279. It was this lack of essential details, in combination with

the failure to confirm coverage, that caused the court to conclude that the insured’s own

omission caused his loss. Here, taking the facts most favorable to United, it was not aware

that any additional items of information were necessary. In the same vein, ISC did not

lack necessary details to effectuate coverage changes.

       Likewise, in Estate of David Stone v. Peoples Ins. Agency, LLC, No.

415CV00015TWPTAB, 2016 WL 4458473 (S.D. Ind. Aug. 24, 2016), also cited by ISC, the

representative of an estate left a voicemail message attempting to procure coverage. But

the estate was a new potential insured, and never provided the agent with the essential

elements and details it needed to procure insurance coverage. In fact, the agent had never

even had prior dealings with the plaintiff. 2016 WL 4458473, at *4. Under those

circumstances, there was no agency relationship and no meeting of the minds that could

give rise to a duty to procure insurance. Id. at *5.

       For reasons set forth above, there are issues of fact surrounding the sending and

receipt of the March 30 email. However, for purposes of ISC’s motion for summary

judgment against United, the Court must assume that ISC received the email. This email

contained all the necessary details to request that Markel replace one of the covered

vehicles with the Ford #4497. Further, based on the parties’ previous dealings, United

had reason to believe that ISC would take action to obtain an endorsement or, at the very

least, advise United with any problems with its request. Material questions of fact thus

preclude the issuance of summary judgment in favor of ISC on United’s third-party

claims.

                                                 29
                                   CONCLUSION

      For the reasons set forth above, Plaintiff’s Motion for Summary Judgment [ECF

No. 94] is GRANTED; Rau’s Cross-Motion for Summary Judgment [ECF No. 114] is

DENIED; United Emergency Medical Services, LLC’s Cross-Motion for Summary

Judgment [ECF No. 116] is DENIED, and; Third Party Defendant Insurance Service

Center, Inc.’s Motion for Summary Judgment Against Third Party Plaintiff United

Emergency Medical Services, LLC [ECF No. 122] is DENIED. Rau’s Motion to Take

Judicial Notice of Computer Science Facts [ECF No. 115] and ISC’s Request for Oral

Argument [ECF No. 129] are DENIED AS MOOT.

      By separate order, the Court will set a telephone scheduling conference concerning

the Third-Party Complaint.

      Finding no just reason for delay, the Court directs the entry of final declaratory

judgment as follows:

   (a) MARKEL has no duty under the Policy to defend UNITED against the Rau Suit;

   (b) MARKEL has no duty under the Policy to defend NADERMOHAMMADI against
       the Rau Suit;

   (c) MARKEL has no duty under the Policy to indemnify UNITED with respect to the
       Rau Suit; and

   (d) MARKEL has no duty under the Policy to indemnify NADERMOHAMMADI
       with respect to the Rau Suit.

      SO ORDERED on June 27, 2019.
                                         s/ Holly A. Brady
                                        JUDGE HOLLY A. BRADY
                                        UNITED STATES DISTRICT COURT




                                             30
